Electronically Filed
                                               Supreme Court
                                               SCPW-17-0000171
                                               30-NOV-2017
                                               02:56 PM



                    SCPW-17-0000532

     IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


              SI UFAGA MOANA, Petitioner,

                          vs.

    THE HONORABLE FRANCES Q. F. WONG, Judge of the
          Family Court of the First Circuit,
         State of Hawaii, Respondent Judge,

                          and

             STATE OF HAWAII, Respondent.
      (SCPW-17-0000532; CASE NO. 1FFC-17-0000575)


            JAYVAN C. CURIOSO, Petitioner,

                          vs.

   THE HONORABLE HILARY BENSON GANGNES, Judge of the
District Court of the First Circuit, Honolulu Division,
          State of Hawaii, Respondent Judge,

                          and

             STATE OF HAWAII, Respondent.
      (SCPW-17-0000171; CASE NO. 1DCW-17-0000868)


                 ORIGINAL PROCEEDINGS
                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed November 21, 2017, is corrected as follows:

          On page 34 footnote 20, delete “Moana’s” and replace

with “Curioso’s”.

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaii, November 30, 2017.

                                /s/ Richard W. Pollack

                                Associate Justice




                                2